DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 6, and 7 of copending Application No. 16340599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘599 application recites all of the claimed limitations (in addition to other limitations) albiet in slightly different wording.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 5, 6, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 7, 10, 11, 13-17, 19, and 20 of copending Application No. 16311466 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘466 application recites all of the claimed limitations (in addition to other limitations) albiet in slightly different wording.

Claims 1, 5, 6, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 and 8-11 of copending Application No. 16304329 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘329 application recites all of the claimed limitations (in addition to other limitations) albiet in slightly different wording.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a distal end of the low-pressure-side fin is arranged on the high-pressure side relative to a proximal end of the low-pressure-side fin” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes this objection will likely be overcome upon correcting the related 112(a) rejection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “an end” in the last line of the claim should read “an other end” or “a second end” as “an end” has already been recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 8 recites the limitation “a distal end of the low-pressure-side fin is arranged on the high-pressure side relative to a proximal end of the low-pressure-side fin”. This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically this limitation is not described as being in combination with the newly claimed subject matter of claim 1. Though there is an embodiment with the claimed inclined fins, there is no specific disclosure of an embodiment with both the inclined fins and the annular groove having the slanted portions, as require by this claim. Appropriate correction is required. Examiner recommends Applicant cancel this claim, or have it depend on new independent claim 10. Additionally see the above related drawing objection as overcoming this rejection should obviate that objection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite the preamble “A labyrinth seal used for a rotary machine which includes:…the labyrinth seal comprises:”. These recitations are indefinite as it is unclear whether the limitations recited after “includes:” but before “the labyrinth seal comprises:” are merely intended use limitations or are positively required for infringement to occur. Specifically as many of such limitations are referred to later in the claim (i.e. after “the labyrinth seal comprises”) it is unclear whether some, all, or none of such are required in a device for infringement to occur. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “A labyrinth seal for use in a rotary machine, the labyrinth seal comprising:” and that “the labyrinth seal comprises:” in line 14 of claim 1 and line 13 of claim 10 should be canceled.

Claims 1 and 10 each recite the limitations “a step portion formed in a portion of the second member on the one side of the facing direction” in lines 15-16 and 14-15 respectively. These limitations are indefinite as it is unclear how the step portion can be part of the second member as well as on the “one side” which is required to be on the first member.  Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “a step portion formed in a portion of the second member on the other side of the facing direction”.

Claims 1 and 10 each recite the limitations “an annular groove formed in a portion of the second member on the one side of the facing direction” in lines 23-24 and 22-23 respectively. 

Claims 1 recites the limitation “an end of the slant portion on the one side of the facing direction” in the last line of the claim. This limitation is indefinite as it is unclear how the slant portion can be part of the second member as well as on the “one side” which is required to be on the first member.  Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “an other end of the slant portion on the other side of the facing direction”. Examiner notes this corrects the above claim objection of “an end” as well.

Claim 2 recites the limitation “a cross-section of a bottom of the annular groove as viewed from a direction perpendicular to each of the facing direction and the flow direction has an arc shape protruding toward the other side of the facing direction”. This limitation is indefinite as it is unclear how a groove with a claimed flat borrow surface and slanted surface can have an arc-shaped cross-section. Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim the cross-section is “generally concave”.

Claims 5 recites the limitation “an end of the annular groove on the one side of the facing direction”. This limitation is indefinite as it is unclear how the end of the annular groove can be part of the second member as well as on the “one side” which is required to be on the first member.  Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “an end of the annular groove on the other side of the facing direction”.

Claims 9 recites the limitation “a plurality of structures are arranged side-by-side in the flow direction, each structure including the step portion, the high-pressure-side fin, the low-pressure-side fin, and the annular groove”. This limitation is indefinite as it is unclear how the two different structures can both include the step portion, the high-pressure-side fin, the low-pressure-side fin, and the annular groove (e.g. as opposed to one structure having the step portion, the high-pressure-side fin, the low-pressure-side fin, and the annular groove, and another substantially identical structure having a second step portion, a second high-pressure-side fin, a second low-pressure-side fin, and a second annular groove).  Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “a first structure including the step portion, the high-pressure-side fin, the low-pressure-side fin, and the annular groove, and a second structure, substantially identical to the first structure and arranged side-by-side in the flow direction, the second structure including a second step portion, a second high-pressure-side fin, a second low-pressure-side fin, and a second annular groove”.

Claims 6, 7, and 8 are indefinite at least by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 8-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neeli et al. (US 2011/0091662).
With regard to claim 1, Neeli discloses a labyrinth seal (as seen in Figs. 1, 3, 11, etc.) used for a rotary machine (as seen in Fig. 1, disclosed in paragraph [0001], etc.) which includes: a first member (114); a second member (112) facing the first member (as seen in Fig. 3); and a gap formed between the first member and the second member (as seen in Fig. 3) and configured to allow a fluid to flow from a high-pressure side (PH) to a low-pressure side (PL) in a flow direction that is a direction perpendicular to a direction where the first member and the second member face each other (as seen in Fig. 3), wherein, in a facing direction (i.e. the radial direction) which is the direction where the first member and the second member face each other (as seen in Fig. 3), a side of the first member relative to the second member is defined as one side of the facing direction (as seen in Fig. 3), and in the facing direction, a side of the second member relative to the first member is defined as an other side of the facing direction (as seen in Fig. 3), the labyrinth seal comprises: a step portion (18 or the left most 118) formed in a portion s wherein the annular groove includes a slant portion (as seen in Fig. 11) formed in at least one of a portion of the annular groove on the high-pressure-side and a portion of the annular groove on the low-Application No. 16/340,594pressure-side (as seen in Fig. 11 it is on the low pressure side) and a flat bottom surface (120) extending along the flow direction (as seen in Fig. 11); and an end of the slant portion on the other side of the facing direction is a point on the flat bottom surface (as seen in Fig. 11 as it ends at the flat bottom surface with no transition as this limitation requires) and is located close to a center side of the annular groove in the flow direction relative to an end of the slant portion on the one side of the facing direction (as seen in Fig. 11 as the end that meet the flat bottom surface is closer to the middle of the groove).

With regard to claim 2, Neeli disclose that a cross-section of a bottom of the annular groove as viewed from a direction perpendicular to each of the facing direction and the flow 

With regard to claim 5, Neeli disclose that the following relationship is satisfied: 0 < L/G < 1.2+T/G, wherein L is a distance in the flow direction from the step portion to a portion which is an end of the annular groove on the one side of the facing direction and the end of the annular groove on the low-pressure-side, G is a distance in the flow direction from the step portion to a portion which is a distal end of the low-pressure-side fin and the end of the low-pressure-side fin on the high- pressure-side, and T is a width of the distal end of the low-pressure-side fin in the flow direction (i.e. as Examiner notes this relationship is satisfied if L is approximately equal to G, which as shown in Figs. 3 and 11 is the case in the device of Neeli as the low pressure fin overlaps the end of the groove).

With regard to claim 6, Neeli disclose that the following relationship is satisfied: 0.6 < L/G < 1.2+T/G (i.e. as Examiner notes this relationship is satisfied if L is approximately equal to G, which as shown in Figs. 3 and 11 is the case in the device of Neeli as the low pressure fin overlaps the end of the groove).

With regard to claim 8, Neeli disclose that a distal end of the low-pressure-side fin is arranged on the high-pressure side relative to a proximal end of the low-pressure-side fin (as seen in Fig. 3 as the proximal side closer to 114 is wider and extends beyond both axial sides of the distal/tip end).

claim 9, Neeli disclose that a plurality of structures are arranged side-by-side in the flow direction, each structure including the step portion, the high-pressure-side fin, the low-pressure-side fin, and the annular groove (as interpreted in light of the above 112 rejection and as seen in Fig. 3 as there are plural of each claimed structure).

With regard to claim 10, Neeli discloses a labyrinth seal (as seen in Figs. 1, 3, 11, etc.) used for a rotary machine (as seen in Fig. 1, disclosed in paragraph [0001], etc.) which includes: a first member (114); a second member (112) facing the first member (as seen in Fig. 3); and a gap formed between the first member and the second member (as seen in Fig. 3) and configured to allow a fluid to flow from a high-pressure side (PH) to a low-pressure side (PL) in a flow direction that is a direction perpendicular to a direction where the first member and the second member face each other (as seen in Fig. 3), wherein, in a facing direction (i.e. the radial direction) which is the direction where the first member and the second member face each other (as seen in Fig. 3), a side of the first member relative to the second member is defined as one side of the facing direction (as seen in Fig. 3), and in the facing direction, a side of the second member relative to the first member is defined as an other side of the facing direction (as seen in Fig. 3), the labyrinth seal comprises: a step portion (18 or the left most 118) formed in a portion of the second member on the one side of the facing direction and facing the high-pressure side (as seen in Fig. 3); a high-pressure-side fin (i.e. the second from left most fin (116) in Fig. 3) arranged on the high-pressure side relative to the step portion and extending from a portion of the first member on the one side of the facing direction toward the other side of the facing direction (as seen in Fig. 3); a low-pressure-side fin (i.e. respectively either the third or fourth from left most fin (116) in Fig. 3) arranged on the low-pressure side relative to the step portion and .

Claims 1, 2,  7, and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE2931714.
With regard to claim 1, DE ‘714 discloses a labyrinth seal (as seen in Figs. 1 and 2) used for a rotary machine (as seen in Figs. 1 and 2, disclosed in paragraph the English abstract, etc.) which includes: a first member (3); a second member (1) facing the first member (as seen in Figs. 1 and 2); and a gap formed between the first member and the second member (as seen in Figs. 1 and 2) and configured to allow a fluid to flow from a high-pressure side (i.e. the left hand side as seen in Figs. 1 and 2) to a low-pressure side (i.e. the right hand side in as seen in Figs. 1 , wherein the annular groove includes a slant portion (as seen in Fig. 2 the left portion of the groove is slanted) formed in at least one of a portion of the annular groove on the high-pressure-side and a portion of the annular groove on the low-Application No. 16/340,594pressure-side (as seen in Fig. 2 it is on the high pressure side) and a flat bottom surface (i.e. the 

With regard to claim 2, DE ‘ 714 disclose that a cross-section of a bottom of the annular groove as viewed from a direction perpendicular to each of the facing direction and the flow direction has an arc shape protruding toward the other side of the facing direction (as interpreted in light of the above112 rejection and as seen in Fig. 2 as it is a concave cross-section).

With regard to claim 7, DE ‘714 discloses that the following relationship is satisfied: D/H > 0.6, wherein H is a height of the step portion in the facing direction, and D is a depth of the annular groove in the facing direction (as seen in Fig. 2 as the step and groove heights are equal).

With regard to claim 9, DE ‘714 disclose that a plurality of structures are arranged side-by-side in the flow direction, each structure including the step portion, the high-pressure-side fin, the low-pressure-side fin, and the annular groove (as interpreted in light of the above 112 rejection and as seen in Fig. 2 as there are plural of each claimed structure).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675